Douglas, J.,
dissenting. I dissent. I would reverse the judgment of the court of appeals and reinstate the verdict of the jury, as remitted, and the judgment of the trial court.
My concern is twofold. Once again, a majority of this court condones the taking away of a jury verdict. The continued judicial erosion of this most precious right is both alarming and discouraging. In addition, the changing of the law by the majority on the admissibility of results of polygraph examinations creates needless confusion, an unfair retroactive application of the law and a dangerous precedent.
Sweeney, J., concurs in the foregoing dissenting opinion.